Citation Nr: 0734950	
Decision Date: 11/06/07    Archive Date: 11/19/07

DOCKET NO.  06-10 768A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for a right hand 
disorder. 

2.  Entitlement to service connection for a neck disorder. 

3.  Entitlement to service connection for a low back 
disorder. 

4.  Entitlement to service connection for hearing loss of 
both ears. 

5.  Entitlement to service connection for lung problems to 
include bronchitis.  

6.  Entitlement to service connection for hemorrhoids.

7.  Entitlement to service connection for a groin laceration. 

8.  Entitlement to service connection for left chest area 
skin problems. 

9.  Entitlement to service connection for diabetes mellitus. 

10.  Entitlement to an initial rating in excess of 10 percent 
for a left knee osteopathy and chondromalacia patella.  

11.  Entitlement to an initial rating in excess of 10 percent 
for a right knee osteopathy and chondromalacia patella.  

12.  Entitlement to an initial rating in excess of 10 percent 
for recurrent bilateral tinnitus.  

13.  Entitlement to an initial rating in excess of 10 percent 
for hypertension. 

14.  Entitlement to an initial compensable rating for an old 
healed proximal stress injury of the left tibia.  

15.  Entitlement to an initial compensable rating for an old 
healed proximal stress injury of the right tibia.  

16.  Entitlement to an initial compensable rating for a 
status post right elbow surgical procedure with a residual 
scar. 

17.  Entitlement to an initial compensable rating for 
bilateral pes planus.  

18.  Entitlement to an initial compensable rating for 
seasonal allergic rhinitis. 

19.  Entitlement to an initial compensable rating for 
gastroesophageal reflux disease.  
  

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The veteran served on active duty from May 1990 to July 2004.  

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a September 2004 rating 
decision by a Department of Veterans Affairs (hereinafter VA) 
Regional Office (hereinafter RO).  

The issues of entitlement to service connection for a right 
hand disorder, neck disorder, low back disorder, hearing loss 
of both ears, lung problems to include bronchitis, 
hemorrhoids, left chest area skin problems and diabetes 
mellitus; entitlement to initial ratings in excess of 10 
percent for a left knee osteopathy and chondromalacia patella 
and a right knee osteopathy and chondromalacia patella; and 
entitlement to compensable initial ratings for an old healed 
proximal stress injury of the left tibia, an old healed 
proximal stress injury of the right tibia, a status post 
right elbow surgical procedure with a residual scar, 
bilateral pes planus, seasonal allergic rhinitis and 
gastroesophageal reflux disease addressed in the REMAND 
portion of the decision below require additional processing 
and are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDING OF FACT

In a statement received in June 2007, the veteran withdrew 
his appeal with respect to the issues of entitlement to 
service connection for a groin laceration and entitlement to 
initial ratings in excess of 10 percent for recurrent 
bilateral tinnitus and hypertension. 


CONCLUSION OF LAW

The criteria for withdrawal of the substantive appeal by the 
veteran with respect to the issues of entitlement to service 
connection for a groin laceration and entitlement to initial 
ratings in excess of 10 percent for recurrent bilateral 
tinnitus and hypertension have been met.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A substantive 
appeal may be withdrawn in writing at any time before the 
Board promulgates a decision.  38 C.F.R. § 20.202.  
Withdrawal may be made by the veteran or by the authorized 
representative.  38 C.F.R. § 20.204.  The veteran in a 
statement submitted in June 2007 withdrew his appeal with 
respect to the issues of service connection for a groin 
laceration and entitlement to initial ratings in excess of 10 
percent for recurrent bilateral tinnitus and hypertension.  
Hence, there remain no allegations of errors of fact or law 
for appellate consideration with respect to these issues.  
Accordingly, the Board does not have jurisdiction to review 
the appeal with respect to these issues and they are 
dismissed. 


ORDER

The claim for service connection for a groin laceration is 
dismissed. 

The claim for entitlement to an initial rating in excess of 
10 percent for recurrent bilateral tinnitus is dismissed. 

The claim for entitlement to an initial rating in excess of 
10 percent for hypertension is dismissed. 


REMAND

VA clinical records were received at the Board in October 
2007 that have not been reviewed by the RO.  The veteran's 
representative has requested that the case be remanded for 
consideration of the additional evidence.  As such, and as 
required by regulation, the RO will be requested to consider 
this evidence and readjudicate the claims for entitlement to 
service connection for a right hand disorder, neck disorder, 
low back disorder, hearing loss of both ears, lung problems 
to include bronchitis, hemorrhoids, left chest area skin 
problems and diabetes mellitus; entitlement to initial 
ratings in excess of 10 percent for a left knee osteopathy 
and chondromalacia patella and a right knee osteopathy and 
chondromalacia patella; and entitlement to compensable 
initial ratings for an old healed proximal stress injury of 
the left tibia, an old healed proximal stress injury of the 
right tibia, a status post right elbow surgical procedure 
with a residual scar, bilateral pes planus, seasonal allergic 
rhinitis and gastroesophageal reflux disease.  See 
38 C.F.R. § 20.1304(c).  

Accordingly, the case is REMANDED for the following action:

The RO is to review the additional VA 
clinical evidence received in October 
2007 and readjudicate the claims for 
entitlement to service connection for a 
right hand disorder, neck disorder, low 
back disorder, hearing loss of both ears, 
lung problems to include bronchitis, 
hemorrhoids, left chest area skin 
problems and diabetes mellitus; 
entitlement to initial ratings in excess 
of 10 percent for a left knee osteopathy 
and chondromalacia patella and a right 
knee osteopathy and chondromalacia 
patella; and entitlement to compensable 
initial ratings for an old healed 
proximal stress injury of the left tibia, 
an old healed proximal stress injury of 
the right tibia, a status post right 
elbow surgical procedure with a residual 
scar, bilateral pes planus, seasonal 
allergic rhinitis and gastroesophageal 
reflux disease.  If this readjudication 
does not result in a complete grant of 
all benefits sought by the veteran in 
connection with these claims, the veteran 
must be provided a supplemental statement 
of the case, which includes a discussion 
of the pertinent evidence received in 
October 2007 and any other pertinent 
evidence obtained, and an appropriate 
period of time must be allowed for 
response.  Thereafter, the case must be 
returned to the Board.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


